     Case 3:11-cv-00638-JAH-KSC Document 396 Filed 05/14/20 PageID.10673 Page 1 of 2


1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11     DR. GREENS, INC., a California                     Case No.: 11cv638-JAH (KSC)
       Corporation
12
                                         Plaintiff,       ORDER GRANTING EX PARTE
13                                                        APPLICATION TO MODIFY THE
       v.                                                 BRIEFING SCHEDULE AND
14
                                                          CONTINUE THE HEARING DATE
       SPECTRUM LABORATORIES, LLC, an
15                                                        (Doc. No. 395)
       Ohio limited liability company
16                                     Defendant.
17
            AND RELATED CROSS ACTION
18
19
20           Respondent Gary L. Eastman has applied ex parte for a continuance of the briefing
21     and hearing schedule issued by the Court in connection with the Amended Order to Show
22     Cause entered on May 12, 2020. See Doc. Nos. 394, 395. Based upon the papers submitted
23     in support of the application, and the absence of any objection thereto, IT IS HEREBY
24     ORDERED:
25           1.    The ex parte application is GRANTED;
26           2.    Plaintiff/Counterclaim-Defendants Dr. Greens and Mathew Green shall
27     respond to the additional allegation no later than May 26, 2020, at 4:00 p.m.
28           3.    Attorney Gary Eastman shall respond to the additional allegation no later than

                                                      1
                                                                                 11cv638-JAH (KSC)
     Case 3:11-cv-00638-JAH-KSC Document 396 Filed 05/14/20 PageID.10674 Page 2 of 2


1      May 26, 2020, at 4:00 p.m.
2              4.   Defendant/Counterclaimant Spectrum Laboratories may reply by June 1,
3      2020, at 4:00 p.m.
4              5.   A telephonic hearing will be held on June 9, 2020, at 10:00 a.m., to determine
5      whether or to what extent discovery should be ordered and/or set an evidentiary hearing
6      date.
7              6.   Chambers’ staff will contact the parties prior to the hearing date with further
8      instructions relating to the telephone conference.
9              IT IS SO ORDERED.
10
11     DATED:       May 14, 2020
12
                                                     _________________________________
13                                                   JOHN A. HOUSTON
                                                     United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                   11cv638-JAH (KSC)
